Citation Nr: 1550212	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  12-32 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a lung disability, including asbestosis and mesothelioma, and if so, whether service connection is warranted.  

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a bilateral hip disability.

4.  Entitlement to service connection for right knee disability.

5.  Entitlement to service connection for left knee disability.

6.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from September 1967 to February 1971 and from May 1975 to May 1977.

These appeals to the Board of Veterans' Appeals (Board) are from September and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran had a personal hearing at the Columbia RO with the undersigned Veterans Law Judge in August 2015.

The issue of entitlement to an increased rating for bilateral foot disabilities was raised by in a July 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  The Veteran's claim to service connect mesothelioma was last denied in an October 2005 rating decision.  He appealed that decision and a statement of the case (SOC) was issued in June 2006.  He did not formally appeal to the Board, and the decisions became final.  Since then, he has submitted new and material evidence that relates to an unestablished fact necessary to substantiate the claim, and the claim is reopened.  

2.  In resolving all doubt in his favor, the Veteran was exposed to asbestos during service, and his mesothelioma is a result of that exposure. 

3.  His left ankle disability caused his low back, bilateral hip, and bilateral knee disabilities.

4.  His depression incepted while in service.


CONCLUSIONS OF LAW

1.  The October 2005 and June 2006 decisions are final.  New and material evidence has since been received, and the claim for service connection for a lung disorder due to asbestos exposure is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1100, 20.1103 (2015).

2.  The criteria are met for service connection for mesothelioma, depression and low back, bilateral hip, and bilateral knee disabilities.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening service connection claim

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2015). A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  38 C.F.R. § 3.156 (2015).  "New" evidence is evidence not previously submitted to agency decisionmakers.  Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The Veteran's last service connection claim for mesothelioma was denied in an October 2005 rating decision because his STRs did not show it or asbestosis during service.  The decision also indicated there was no evidence of asbestos exposure, and that his positions as aviation ordnance man and storekeeper had low probabilities of asbestos exposure.  He appealed that decision, and a statement of the case (SOC) was issued in June 2006.  The SOC noted again that his positions had low probabilities of exposure, and that he did not respond to requests for more information regarding his theory of exposure.  He did not formally appeal that decision to the Board.  Since then, he provided details regarding his potential exposure.  This is new and material evidence, and raises the possibility of substantiating the claim.  This claim is therefore reopened.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (2015). 

Establishing entitlement to service connection requires showing:  (1) the Veteran has a current disability; (2) an in-service incurrence or aggravation of a disease or an injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).



Mesothelioma

The Veteran alleges he was exposed to asbestos on the USS America.  He was working in the supply room, and responded to an incident in the store room that at first appeared to be a fire.  Upon closer inspection, he discovered a steam line was damaged, and that steam burnt through the wrapping, filling the room with steam.  Fire crews arrived on the scene and began unwrapping the pipes, while wearing respirators.  The Veteran stood watching for a bit before being warned to get out of the area due to it being unsafe.  He was told there was asbestos in the wrapping.  He further alleges that he was primarily exposed while stationed in Corpus Christi, Texas, where he lived in barracks dating back to World War II.  He said he daily walked past steam lines wrapped with asbestos, and that there was asbestos in the hangar he worked in.  He asserts he had no other potential exposure.

According to VA claims processing guidelines, his occupations have a minimal probability of exposure to asbestos.  See M21-1, Part IV, Subpart ii, 1.I.3.c.  The guidelines also note the latency period for asbestos-related diseases can be up to 45 years or more between first exposure and development of the disease.  See M21-1, Part IV, Subpart ii, 2.C.9.

The Veteran submitted a private opinion which noted he had served on ships while in the Navy, and that this was where he was likely exposed to asbestos.  He noted that this was during service, even though mesothelioma was not diagnosed until the 1990's.  He said asbestos is the only known causative agent for mesothelioma, and that there was not any other possible exposure.  

Given the Veteran's allegations and the medical opinion finding no other possible connection, the Board finds that doubt should be resolved in his favor, and that service connection should be granted.

Low back disability

The Veteran alleges that he had numerous back injuries while in service.  He also asserts that his service-connected left ankle has caused an altered gait, which also caused his low back disability.  He asserts that his VA physicians have told him that his ankle led to his current problems, including lumbar degenerative joint disease and mild scoliosis.

He has described injuring his back lifting a bomb for a F4 Phantom.  He said his back went out, and that he was in sick bay for a few days, and then light duty.  He also injured his back while working with a multiple ejector rack.  He also hurt it while pulling a turtleback.

His STRs show back sprain in January and August 1970.  He had a paraspinous muscle strain while lifting a missile pylon in February 1976.  He was diagnosed with back strain in November 1976, and he had another injury in February 1977, after which he was on light duty.

In February 2009, a VA physician reported reviewing the Veteran's STRs, and noted his altered gait due to his left ankle.  He opined that the altered gait caused pain and osteoarthritis of the lower back, as well as his bilateral hip and knee diagnoses.  

An October 2010 VA examiner indicated that it was possible the altered gait created by the left ankle, along with his occasional use of crutches for ambulation, caused his low back problems, but that he could not opine on that without resorting to speculation.

Service connection is permissible on a secondary basis for disability that is due to a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2015).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Entitlement to secondary service connection is shown when there is (1) a current disability; (2) a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

After reviewing the evidence, the Board finds that service connection for lumbar degenerative joint disease and mild scoliosis is warranted.  His treatment providers have opined that his ankle caused his back arthritis.  The VA examiner's opinion, while not conclusive, supports the treatment providers' opinion.  Further, his treatment records show numerous back problems.  There is more than enough evidence to show that his back disability is related to service, and service connection is therefore granted.

Bilateral hips and knees

The Veteran asserts that his bilateral hips and knees are disabled secondary to his service-connected left ankle.  

He is diagnosed with bilateral hip strain, right knee osteochondritis desiccans, and left knee meniscus tear.

As noted above, a February 2009 VA physician opined that his left ankle caused his other orthopedic disabilities.  The October 2010 VA examiner did not provide an opinion, but indicated that the Veteran's altered gait possibly led to bilateral hip and knee disabilities.

Based on this evidence, the Board finds service-connection is warranted for the bilateral hips and knees.

Depression

Finally, the Veteran alleges that his depression is also caused by his ankle, and other orthopedic problems.  He asserts that his orthopedic disabilities prevent him from being able to do things that he enjoys doing, sometimes causing embarrassment, and that having so much pain for so many years caused his depression.

An August 2015 private clinical psychologist was given an opportunity to review the record.  He diagnosed with Veteran with adjustment disorder and depressed mood due to the stress of having a general medical condition to include somatic symptom disorder  predominantly pain associated with service-connected fracture of the ankle and wide-spread residuals.  He reviewed the Veteran's records and STRs, and opined that the Veteran's depression had its onset in service.  There was  an incident involving an F4, an explosion, that caused some depression, but that the Veteran had also been depressed due to being separated from his wife.  

Accordingly, service connection for adjustment disorder and depressed is granted.


ORDER

The claim of entitlement to service connection for mesothelioma is reopened.

Service connection is granted for mesothelioma, low back disability, bilateral hip disability, bilateral knee disability, and depression.





______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


